Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner thanks the Applicant for the well-presented response, and prompt consideration of proposed Examiner’s amendments. The Examiner appreciates the effort to carefully review the rejections, and make appropriate arguments and amendments.

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given in a telephone call with Paul Tomita on 22 January, 2021.
The claims have been amended as follows:
Claim 12, line 1, the words, “custom brace” have been changed to --custom spinal brace--.



Claim 12, line 8, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 12, line 10, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 12, line 14, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 12, line 15, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 12, line 17, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 12, line 18, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 12, line 19, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 12, line 19, the words, “with the” have been changed to --with--.

Claim 12, line 20, the words, “center side panel” have been changed to --center panel--.

Claim 12, line 20, the word, “forth” has been changed to --fourth--.

Claim 12, line 21, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 13, line 2, the words, “custom brace” have been changed to --custom spinal brace--.



Claim 15, line 2, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 15, line 3, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 16, line 2, the words, “custom brace” have been changed to --custom spinal brace--.

Claim 17, line 1, the words, “custom modular brace” have been changed to --custom modular spinal brace--.

Claim 17, line 3, the words, “modular brace” have been changed to --modular spinal brace--.

Claim 17, line 8, the words, “custom modular brace” have been changed to --custom modular spinal brace--.

Claim 17, line 10, the words, “custom modular brace” have been changed to --custom modular spinal brace--.

Claim 17, line 17, the words, “custom brace” have been changed to --custom modular spinal brace--.

Claim 17, line 18, the words, “custom brace” have been changed to --custom modular spinal brace--.

Claim 17, line 19, the words, “custom brace” have been changed to --custom modular spinal brace--.

Claim 17, line 21, the words, “custom brace” have been changed to --custom modular spinal brace--.

Claim 17, line 22, the words, “custom brace” have been changed to --custom modular spinal brace--.



Claim 17, line 23, the words, “with the” have been changed to --with--.

Claim 17, line 24, the words, “center side panel” have been changed to --center panel--.

Claim 17, line 24, the word, “forth” has been changed to --fourth--.

Claim 17, line 25, the words, “custom brace” have been changed to --custom modular spinal brace--.

Claim 18, line 1, the words, “the fasteners” have been changed to --the non-adjustable fasteners--.

Claim 22, line 1, the words, “the fasteners” have been changed to --the non-adjustable fasteners--.

Double Patenting
No double patenting rejection is appropriate.

Priority
Benefit of priority is to application is 12/615,196, filed November 9, 2009, which is the earliest application to disclose the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 12 and 17 are statutory because they recite a practical application:
Regarding claim 12, the claim recites, “fabricating the custom spinal brace...”


Allowable Subject Matter
Claims 12-18, 22 are allowed over the prior art of record.

The following is a statement of reasons for allowance:
The allowability of the claims resides at least in part, that the prior art of record, Fortin (D. Fortin et al., “A 3D visualization tool for the design and customization of spinal braces,” 2007, Computerized Medical Imaging and Graphics, volume 31, pages 614-624) in view of Schwenn (U.S. Patent Application Publication 20020068890) further in view of Park (U.S. Patent 6951547) further in view of Heinz (U.S. Patent Application Publication 20010020144), Modglin (U.S. Patent 6899689, teaches: The shell has a substantially rigid central body portion and a pair of opposite and substantially rigid side portions fixedly and adjustably positionable relative to the body portion of the shell), Massen (U.S. Patent 5911126), Kozersky (U.S. Patent Application Publication 2004022053), either alone or in combination with the prior art of record, does not teach or 
Regarding claim 12, “securing a first edge of the first side panel part of the custom brace to a second edge of the center panel of the custom spinal brace with non-adjustable fasteners, wherein the first edge of the first side panel is held against the second edge of the center panel of the custom spinal brace in direct physical contact; and securing a third edge of the center panel of the custom spinal brace to a fourth edge of the second side panel of the custom spinal brace with non-adjustable fasteners, wherein the third edge of the center panel is held against the fourth edge of the second side panel of the custom spinal brace in direct physical contact,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

Regarding claim 17, “securing a first edge of the first side panel part of the custom modular spinal brace to a second edge of the center panel of the custom modular spinal brace  side panel of the custom modular spinal brace with non-adjustable fasteners, wherein the third edge of the center panel is held against the fourth edge of the second side panel of the custom modular spinal brace in direct physical contact,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.


It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Modglin (U.S. Patent 6899689) teaches a rigid spinal orthosis with a pair of side panels and a center panel:


    PNG
    media_image1.png
    607
    448
    media_image1.png
    Greyscale


Kozersky (U.S. Patent Application Publication 20040220503) teaches a spinal orthosis with a pair of side panels and a 
	
    PNG
    media_image2.png
    586
    527
    media_image2.png
    Greyscale


Samurai armor, https://www.pinterest.com/pin/519813981985119518/, date unknown (2021):

    PNG
    media_image3.png
    519
    648
    media_image3.png
    Greyscale


Barney (U.S. Patent Application Publication 20080020660) teaches:


    PNG
    media_image4.png
    470
    483
    media_image4.png
    Greyscale

Jourde (U.S. Patent Application Publication 20110167548) teaches:


    PNG
    media_image5.png
    345
    239
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill, whose telephone number is 571-272-7955.  The examiner can normally be reached on Monday – Friday 11:30 AM – 8:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group Receptionist: 571-272-2100.

RG
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127